Opinion issued May 7, 2013




                                       In The
                               Court of Appeals
                                       For the
                           First District of Texas
                                   ____________

                               NO. 01-13-00065-CR
                                 ____________

                 IN RE QUINCY DESHAN BUTLER, Relator


            Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relator, Quincy Deshan Butler, filed a petition for writ of habeas corpus in the

trial court, seeking a reduction in his bail amount. In his petition for writ of

mandamus filed in this Court, he requests that we compel the trial court to hold a

hearing on this writ. 1 Relator indicates that the trial court scheduled a bond


1
      The Honorable Albert M. McCraig, Jr., Judge of the 506th District Court of Waller
      County, Texas, Respondent. The underlying lawsuit is State v. Butler, No.
      11-10-21129 (506th Dist. Ct., Waller County, Tex.).
reduction hearing for February 5, 2013. The trial court held a hearing on this date

and reduced relator’s bond to $20,000 and $25,000 on his two charges.

      We dismiss the petition for writ of mandamus as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.

Do Not Publish. TEX. R. APP. P. 47.2(b).




                                        2